DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 12, 14, 19, 28, 30, 58 and 66-72 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. 
The claims recite silk fibroin, which is a nature-based product, as evidenced by the specification at paragraph [0003]. The closest natural counterpart is the silk fibroin of the silkworm moth (Bombyx mori). Although the claimed silk fibroin is processed, it is structurally identical to the natural silk fibroin because they have the same amino acid sequence. The claimed function of ocular lubrication is innate to the silk fibroin itself. Therefore, the claimed silk fibroin is not markedly different than the naturally-occurring counterpart and is a judicial exception. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the ocular therapeutic agent is optional and only the silk fibroin and its intended use are required. Even if present, the claimed ocular therapeutic agent may be a natural product that would be unaltered in structure and function by the silk fibroin. The ocular agent is generic, and it is routine and conventional to formulate ocular therapeutic agents in ocular lubricant formulations, as evidenced by Cole (“Artificial Tears: What Matters and Why” Review of Optometry, November 15, 2020). Therefore, claim 1 is ineligible.
With respect to claim 5, the requirement of a specific concentration of silk fibroin does not change the physical, structural or functional properties of the silk fibroin in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to provide silk fibroin as a solution in a carrier, as evidenced by Volkov et al. (“On the Routines of Wild-Type Silk Fibroin Processing Toward Silk-Inspired Materials: A Review,” Macromol. Mater. Eng. 2015, 12, 1199–1216; see Figure 2) and Tran et al. (“A Review of the Emerging Role of Silk for the Treatment of the Eye,” Pharm Res (2018) 35: 248). Therefore, claim 5 is ineligible.
With respect to claim 6, preparing the silk fibroin with a degumming step does not change the physical, structural or functional properties of the silk fibroin in a marked way. The claimed silk fibroin is structurally identical to the natural silk fibroin; they have the same amino acid sequences. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to process silk fibroin with degumming, as evidenced by Volkov et al. (“On the Routines of Wild-Type Silk Fibroin Processing Toward Silk-Inspired Materials: A Review,” Macromol. Mater. Eng. 2015, 12, 1199–1216; see Section 2.1) and Tran et al. (“A Review of the Emerging Role of Silk for the Treatment of the Eye,” Pharm Res (2018) 35: 248). Therefore, claim 6 is ineligible.
With respect to claims 12 and 14, the addition of an excipient such as phosphate buffered saline to the silk fibroin does not change the physical, structural or functional properties of the silk fibroin or the components of the phosphate buffered saline in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to provide silk fibroin as a solution in a carrier such as phosphate buffered saline, as evidenced by Tran et al. (“A Review of the Emerging Role of Silk for the Treatment of the Eye,” Pharm Res (2018) 35: 248). Therefore, claims 12 and 14 are ineligible.
With respect to claim 19, providing silk fibroin in solution does not change the physical, structural or functional properties of the silk fibroin in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to provide silk fibroin as a solution, as evidenced by Volkov et al. (“On the Routines of Wild-Type Silk Fibroin Processing Toward Silk-Inspired Materials: A Review,” Macromol. Mater. Eng. 2015, 12, 1199–1216) and Tran et al. (“A Review of the Emerging Role of Silk for the Treatment of the Eye,” Pharm Res (2018) 35: 248). Therefore, claim 19 is ineligible.
With respect to claim 28, the addition of an ocular therapeutic agent such as an NSAID or protein to the silk fibroin does not change the physical, structural or functional properties of the silk fibroin or protein, which may be naturally-occurring, in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to combine silk fibroin with additional agents, as evidenced by Tran et al. (“A Review of the Emerging Role of Silk for the Treatment of the Eye,” Pharm Res (2018) 35: 248). Therefore, claim 28 is ineligible.
With respect to claims 30 and 58, formulating silk fibroin for ocular administration, and at a particular concentration, does not change the physical, structural or functional properties of the silk fibroin in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to provide silk fibroin for ocular administration, as evidenced by Tran et al. (“A Review of the Emerging Role of Silk for the Treatment of the Eye,” Pharm Res (2018) 35: 248). Therefore, claim 30 is ineligible.
With respect to claims 66, the addition of an excipient such as phosphate buffered saline does not change the physical, structural or functional properties of the silk fibroin or the excipient in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to provide silk fibroin with an excipient such as phosphate buffered saline, as evidenced by Tran et al. (“A Review of the Emerging Role of Silk for the Treatment of the Eye,” Pharm Res (2018) 35: 248). Therefore, claim 66 is ineligible.
With respect to claims 67-68, the addition of an excipient such as propylene glycol does not change the physical, structural or functional properties of the silk fibroin in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to use propylene glycol as a demulcent in ocular formulations, as evidenced by Cole (“Artificial Tears: What Matters and Why” Review of Optometry, November 15, 2020). Therefore, claims 67-68 are ineligible.
With respect to claims 69-70, the addition of an excipient such as sucrose, which is natural-occurring, does not change the physical, structural or functional properties of the silk fibroin or the sucrose in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to provide silk fibroin with an excipient, as evidenced by Tran et al. (“A Review of the Emerging Role of Silk for the Treatment of the Eye,” Pharm Res (2018) 35: 248). Therefore, claim 66 is ineligible.
With respect to claims 71-72, the addition of an excipient such as trehalose does not change the physical, structural or functional properties of the silk fibroin in a marked way. This judicial exception is not integrated into a practical application because the silk-based product for ocular lubrication is not limited to the claimed use. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is well-understood, routine and conventional to use trehalose as an osmoprotectant in ocular formulations, as evidenced by Cole (“Artificial Tears: What Matters and Why” Review of Optometry, November 15, 2020). Therefore, claims 71-72 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 12, 14, 19, 30, 33-35, 37, 58, 66-67 and 71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0235554 A1.
US 2014/0235554 A1 teaches an ophthalmic composition for the treatment of dry eye syndrome in a human or mammal comprising an aqueous solution including an effective amount of silk fibroin (paragraph [0014]), satisfying all of the limitations of claims 1, 19, and 30.
With respect to claims 5 and 58, US 2014/0235554 A1 teaches that the silk fibroin is present at a concentration of 1% w/v, which falls within the claimed range (paragraph [0035]).
With respect to claim 6, US 2014/0235554 A1 teaches that the silk fibroin is prepared by boiling for 60 minutes (paragraph [0034]).
With respect to claims 12, 14 and 66, US 2014/0235554 A1 teaches that the silk fibroin is formulated as an aqueous solution comprising phosphate buffered saline (paragraph [0035]).
With respect to claims 33-35, US 2014/0235554 A1 teaches a method of treating dry eye syndrome comprising administering the silk fibroin solution to the eye (paragraph [0021],[0027], [0036]).
With respect to claim 37, US 2014/0235554 A1 teaches eye drops (paragraph [0035]).
With respect to claim 67, US 2014/0235554 A1 teaches that the formulation includes a demulcent agent such as propylene glycol (paragraph [0015]).
With respect to claim 71, US 2014/0235554 A1 teaches that the formulation includes trehalose to enhance material properties (paragraph [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0235554 A1 in view of US 20070297981 A1.
US 2014/0235554 A1 teaches an ophthalmic composition for the treatment of dry eye syndrome in a human or mammal comprising an aqueous solution including an effective amount of silk fibroin (paragraph [0014]). US 2014/0235554 A1 teaches that the composition may further comprise a therapeutic molecule or other drug (paragraph [0027]).
US 2014/0235554 A1 does not teach that the therapeutic molecule or other drug is an NSAID or protein.
US 20070297981 A1 teaches an ophthalmic formulation comprising a combination of: 1) a tear substitute component; and 2) a low-dose amount of NSAID, wherein the combination is effective to treat or prevent the signs and symptoms dry eye (claim 1).
It would have been obvious to substitute the NSAID taught by US 20070297981 A1 for the other drug in the silk fibroin composition taught by US 2014/0235554 A1, satisfying all of the limitations of claim 28, because both are taught in the art to be useful for the same purpose. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

Claims 68-70 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0235554 A1.
US 2014/0235554 A1 teaches an ophthalmic composition for the treatment of dry eye syndrome in a human or mammal comprising an aqueous solution including an effective amount of silk fibroin (paragraph [0014]). 
With respect to claim 68, US 2014/0235554 A1 teaches that the formulation includes a demulcent agent such as propylene glycol at a concentration between about 0.01% by weight to about 10% by weight and preferably from about 0.2% by to about 2% by weight (paragraph [0015]). It would have been obvious to optimize the concentration of demulcent within the disclosed range, which includes the claimed range of 1%.
With respect to claims 69-70 and 72, US 2014/0235554 A1 teaches that the formulation includes trehalose or additional sugar to enhance material properties (paragraph [0020]). It would have been obvious to add trehalose or another sugar such as sucrose and to optimize the concentration in order enhance material properties (paragraph [0020]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 14, 28, 30 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10-12, 33-35, 39, 46-47, 49, 52, 58, 67, 78, 106-110 and 112 of copending Application No. 16/762,544 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reference claim 47 and 107 recites a pharmaceutical formulation comprising silk fibroin rods formulated with an ocular therapeutic agent, satisfying all of the limitations of instant claim 1.
With respect to claim 12, reference claim 10 recites an excipient.
With respect to claim 14, reference claim 12 recites sucrose.
With respect to claim 28, reference claim 33 recites an NSAID.
With respect to claim 30, reference claim 39 recites ocular administration.
With respect to claims 33-35, reference claim 49 recites a method of treating dry eye disease.

Claims 1, 6, 12, 28 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9, 24, 29, 33, 40, 46-47, 57, 59-60, 69, 71-72, 74-77, 84-86, 111 and 113 of copending Application No. 16/762,547 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reference claim 113 recites eye drops comprising silk fibroin, satisfying all of the limitations of instant claims 1 and 30.
With respect to claim 6, reference claim 86 recites degumming from about 10 seconds to about 24 hours
With respect to claim 12, reference claim 2 recites an excipient.
With respect to claim 28, reference claim 40 recites an NSAID.

Claims 1, 5-6, 12, 19, 30 and 58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/720,601 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Reference claim 9 recites a stable, sterile ocular formulation comprising the stable, solubilized silk fibroin preparation and a pharmaceutically acceptable excipient, satisfying all of the limitations of instant claims 1, 12 and 30.
With respect to claims 5 and 58, reference claim 2 recites 0.1 to 10% w/v silk fibroin, which encompasses the claimed range about 1% to 5%. 
With respect to claim 6, reference claim 1 recites a boiling step.
With respect to claim 19, reference claim 2 recites a solution.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654